DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/19/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the reasons identified below. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

 	Regarding the IDS filed 11/19/2020:
 	The “CMS SOFTWARE, ELEKTA INC., ABAS: Intra-Patient Deformable Image Registration for Adaptive Radiotherapy” has no date and is therefore not in compliance with 37 CFR 1.98.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, Examiner suggests replacing “the machine learning model classifier” with --the trained machine learning model classifier--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbard et al., US 2017/0213339.
 	Regarding claim 1, Hibbard discloses a computer-implemented method for operating a trained machine learning model classifier, in an atlas-based segmentation process (para 0081-0083), the method comprising: 
 	applying the machine learning model classifier to a subject image, to produce classifications of respective areas of the subject image (para 0089), the machine learning model classifier having been trained by data produced by a deep learning model separate from the machine learning model classifier (para 0086-0088 and 0100-0101); 
 	estimating structure labels of the respective areas of the subject image based on the classifications of the respective areas of the subject image (para 0089); and 
 	defining structure labels of the respective areas of the subject image, by combining the estimated structure labels with structure labels produced from an atlas-based segmentation on the subject image (para 0081 and 0089); 
 	wherein the machine learning model classifier is trained, using the data produced from the deep learning model, to classify a plurality of anatomical structures in an atlas image (para 0086-0088 and 0100-0101); and 
 	wherein the deep learning model that produces the data for training comprises a convolutional neural network adapted to generate data from analyzing the plurality of anatomical structures in the atlas image (para 0100).
 	Regarding claim 2, the method of claim 1, Hibbard further discloses wherein the convolutional neural network of the deep learning model is trained to perform segmentation of an input image, and wherein the data generated from applying the deep learning model comprises a feature map produced from analyzing the input image in an intermediate convolution layer of the convolutional neural network (para 0100).
 	Regarding claim 3, the method of claim 1, Hibbard further discloses wherein the atlas image is one of a plurality of atlas images, the method further comprising performing the atlas-based segmentation on the subject image, by: 
 	registering a plurality of atlas images to the subject image, using segmentation data produced from applying the deep learning model to the subject image; 
 	generating a plurality of mapped atlases on the subject image, based on registering the plurality of atlas images to the subject image; and 
 	producing the structure labels of the subject image from the plurality of mapped atlases (para 0083-0089 and 0098-0101).
 	Regarding claim 4, the method of claim 3, Hibbard further discloses wherein producing the structure labels of the subject image from the plurality of mapped atlases comprises performing label refinement and label fusion for a plurality of labels indicated from the plurality of mapped atlases (para 0083-0089 and 0098-0101).
 	Regarding claim 5, the method of claim 1, Hibbard further discloses wherein the atlas image is one of a plurality of atlas images, and wherein training the machine learning model classifier is further performed using segmentation results produced from applying the deep learning model to the plurality of atlas images (para 0083-0089 and 0098-0101).
 	Regarding claim 6, the method of claim 1, Hibbard further discloses wherein training the machine learning model classifier comprises using feature data, the feature data obtained from a layer of the convolutional neural network of the deep learning model (para 0083-0089 and 0098-0101).
 	Regarding claim 7, the method of claim 1, Hibbard further discloses comprising: generating a label map of the subject image, from the structure labels of the respective areas of the subject image, the label map identifying respective segments of the subject image, wherein the respective areas of the subject image comprise respective structure labels corresponding to a plurality of voxels (para 0038-0039, 0081, and 0089).
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 21, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bresch et al., US 2019/0139237 discloses a system and a method for enabling atlas registration in medical imaging.
 	Han, US 2014/0247977 discloses techniques for enhancing the accuracy of atlas-based auto-segmentation (ABAS) using an automated structure classifier that was trained using a machine learning algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665